Citation Nr: 0804315	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-25 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
seizures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1979 to 
September 1979, and served in the National Guard until 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for a seizure disorder was denied by an October 1996 rating 
decision; the evidence submitted since October 1996 raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.

2.  The evidence demonstrates that the veteran first had 
seizures/muscle spasms while on active duty for training in 
May 1988.

4.  The veteran is currently prescribed depakote to treat a 
seizure disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
seizure disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  Criteria for service connection for a seizure disorder 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim for service connection for seizures was 
denied by an October 1996 rating decision.  The veteran 
failed to perfect his appeal and the rating decision became 
final.  Nevertheless, VA law provides that a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the veteran's October 1996 denial, the 
evidence of record included service personnel records which 
showed that the veteran was in a motor vehicle accident in 
January 1988 and was unable to fire his weapon on the 
practice range due to muscle spasms in November 1989 (this 
date appears to be incorrect as will be explained below, but 
the integrity of the statement is not in doubt); a letter 
from the veteran in April 1989 requesting to be released from 
the National Guard because he was not of sound mind; a letter 
from the chief of military personnel indicating that the 
state surgeon's medical review determined that the veteran 
was not medically qualified for retention; a health and human 
services decision determining that the veteran was 
unemployable due in part to uncontrollable tremors; and a 
medical record from 1991 indicating that it was unclear 
whether the veteran's spasms were related to his accident.

Since October 1996, additional evidence has been acquired, 
including: additional service personnel records showing that 
the veteran was on active duty for training on May 14 and 15, 
1988; treatment records from Leesburg Regional Medical Center 
showing that the veteran was hospitalized on May 16, 1988, 
and showing some twitching and spasming that was diagnosed as 
spinal myoclonus; service medical records showing treatment 
from active duty and National Guard physicals; a 
neuropsychological assessment from February 1989; the 
veteran's testimony at hearings before both the RO and the 
Board; and private treatment records from 2006 indicating 
that the veteran had a seizure disorder.

The veteran testified at a hearing before the RO that he 
first had a seizure when he was on the firing range at Camp 
Blanding in May 1989.  The veteran indicated that he was 
currently taking depakote for his seizures.  The veteran's 
representative suggested that the live fire exercise may have 
triggered the onset of the veteran's seizures.

At his hearing before the Board, the veteran testified that 
he was in the accident in January 1988 and was not discharged 
from service until the fall of 1989, and he speculated that 
if the accident was the reason for his discharge it would not 
have taken two years.

The veteran's claim of entitlement to service connection for 
seizures was denied as no evidence had been presented to show 
that the veteran's seizure disorder began either while on 
active duty or while on active duty for training.  

Since the denial in 1996, the veteran has testified that his 
seizures first began while on the rifle range while on active 
duty for training.  Testimony is presumed to be credible for 
the purposes of reopening a previously denied claim.  Thus, 
as the veteran's testimony addresses the onset of his seizure 
disorder it is considered material, and because it had not 
been previously offered it is considered to be new.  As such, 
new and material evidence has been submitted and the 
veteran's claim is therefore reopened.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).
The mere fact of a training injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  

The veteran alleges that his seizure disorder first 
manifested while he was on the firing range at Camp Blanding 
during a period of active duty for training.  The veteran's 
claims file is utterly confusing as to the alleged date of 
the incident on the firing range, as various treatment 
records and the veteran's own testimony attribute the firing 
range incident to May 1988, November 1988, May 1989, and 
November 1989.  Nevertheless, the only logical conclusion 
from a thorough review of the evidence is that the veteran 
had some type of seizure or spasm occur when he was on the 
firing range in May 1988.  

The veteran testified at a RO hearing that his seizures first 
began at Camp Blanding in May 1989 (which is taken to mean 
May 1988), stating that his muscles started to have 
jumping/involuntary movements while on the range during 
weapons qualification.  The veteran indicated that his 
platoon sergeant asked him what was wrong and then pulled him 
off the range after concluding that it was unsafe to have him 
"jerking" around near live ammo.  The veteran testified 
that the platoon sergeant told him to go see a doctor when he 
got home.  

While the veteran stated that this occurred in May 1989, the 
medical evidence suggests that he meant May 1988.  This 
conclusion is derived from the fact that service personnel 
records indicate that the veteran was on active duty for 
training May 14th and 15th, 1988; and private medical records 
show that the veteran was hospitalized the very next day, on 
May 16, 1988.  Regardless, the evidence shows that the 
veteran was hospitalized the day after he was on active duty 
for training which fully corroborates his testimony.
 
The veteran was admitted to the Leesburg Regional Medical 
Center on May 16, 1988 complaining of continued back pain.  
The admission orders requested an EKG and prescribed bed rest 
with continuous cervical traction.  The veteran was 
hospitalized for four days and the doctor indicated that the 
veteran was in traction May 19 when he had increased neck 
pain and developed twitching of his abdominal muscles and 
back muscles.  

Further evidence that something occurred on the firing range 
is provided by a service personnel record dated in April 
1989, which stated that that the veteran had muscle spasms in 
November 1989 at weapons qualifications.  This date is 
clearly incorrect, as it is roughly six months after the date 
of the document, but it nevertheless supports the veteran's 
testimony that he had seizures/spasms while on the firing 
range.

Private treatment records indicated initially that the 
veteran had some type of spinal myoclonus, but this diagnosis 
was not ever confirmed by testing.  Nevertheless, current 
treatment records show that the veteran is diagnosed with a 
seizure disorder and he currently takes the medication 
depakote to treat it.

While a number of doctors have treated the veteran over the 
years and attached varying descriptions to the veteran's 
incontrollable twitches, it is clear that he currently has 
some type of seizure condition.  The evidence also shows that 
some type of muscle spasm or seizure happened while the 
veteran was on active duty for training and there is no 
evidence of any seizure/muscle spasm prior to the incident 
when the veteran was on active duty for training.  

Furthermore, while the veteran is not competent to diagnose a 
seizure disorder, he is competent to describe symptoms that 
he is capable of observing with any of his five senses.  See 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  As such, the 
veteran is competent to testify that he experienced 
spasms/twitches while on the firing range.  The Board must 
also consider the credibility of the veteran's testimony.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
However, in this case, no evidence has been presented that 
undermines the veracity of the veteran's statements.  

As such, resolving all reasonable doubt in favor of the 
veteran, the criteria for service connection have been met, 
and the veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a seizure disorder is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


